 

 

 

Case 7:21-cv-00340 Document 1-3 Filed on 09/13/21 in TXSD Pagectoficdit Fitea
8/11/2021 11:09 AM

Hidalgo County District Clerks
Reviewed By: Alexis Bonilla

CAUSE NO: ©-3173-21-F

 

DAVID FLORES
Plaintiff

IN THE DISTRICT COURT

Vv. JUDICIAL DISTRICT

LIBERTY TRUCK & TRAILER
LEASING & SALES, LLC AND
MELTON TRUCK & TRAILER SALES

§
§
§
:
DANTE JOVON HARRISON, §
§
§
§
Defendants §

HIDALGO COUNTY, TEXAS

PLAINTIFF'S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES, DAVID FLORES, hereinafter referred to by name or collectively as
Plaintiff, complaining of and about DANTE JOVON HARRISON, LIBERTY TRUCK &
TRAILER LEASING & SALES, LLC AND MELTON TRUCK & TRAILER SALES,
hereinafter referred to by name or as Defendants, and for cause of action show unto the Court the
following:

1.
DISCOVERY CONTROL PLAN

Plaintiff intends to conduct discovery under Level 3 pursuant to Rule 190.4 of the Texas
Rules of Civil Procedure.

I.
JURISDICTION
Jurisdiction is appropriate in this Court in that this is a lawsuit seeking damages in excess

of the minimum jurisdictional limits of the district courts of the State of Texas, and this court has

1
 

Case 7:21-cv-00340 Document 1-3 Filed on 09/13/21 in TXSD Pagec#ooleditl Fited
8/11/2021 11:09 AM
Hidalgo County District Clerks
C-31 73-21 -F Reviewed By: Alexis Bonilla

personal jurisdiction over Defendants. Plaintiff seeks damages in excess of the minimum
jurisdictional limits of this court.
Til.
VENUE

Venue is proper in Hidalgo County, Texas because the collision made the basis of this
lawsuit occurred in said county and thus, all or a substantial part of the events or omissions
giving rise to the claim occurred in Hidalgo County, Texas. See Texas Civil Practice and
Remedies Code §15.002(1).

IV.
PARTIES

Plaintiff, DAVID FLORES., is a resident of Hidalgo County, Texas.

Defendant, DANTE JOVON HARRISON, is an individual who resides in Greensville
County, Texas, and may be served with process at his home at the following address: 103 Caney
Branch Rd., Emporia, VA 23847 or wherever he may be found. Service of Citation is requested
by private process service.

Defendant, LIBERTY TRUCK & TRAILER LEASING & SALES, LLC, is an
Okiahoma Corporation. Defendant may be served with process by service upon its registered
agent for service, Kenneth F. Albright, 15 W. 6" St.. Ste 2600, Tulsa, OK, 74119-5413. Service
of Citation is requested by private process service.

Defendant, MELTON TRUCK & TRAILER SALES, is an Oklahoma Corporation.

Defendant may be served with process by service upon its registered agent for service, Kenneth
F. Albright, 15 W. 6" St.. Ste 2600, Tulsa, OK, 74119-5413. Service of Citation is requested

2
 

 

Case 7:21-cv-00340 Document 1-3 Filed on 09/13/21 in TXSD Pageciotlcdith Fited
8/11/2021 11:09 AM
Hidalgo County District Clerks
C-31 73-21-F Reviewed By: Alexis Bonilla

by private process service.

FACTS

It has become necessary to bring this cause of action because of injuries and damages
sustained by Plaintiff on or about September 29, 2019, in Hidalgo County, Texas, as a
result of an auto collision.

During the collision at issue, Plaintiff, DAVID FLORES, driver in a 2008 Mazda 3, was
traveling west at the 300 block of FM 2812. At the time in question, Defendant, DANTE
JOVON HARRISON, was in a 2020 Kenworth Tractor Trailer towing utility trailer MFG,
traveling East at the 300 block of FM 2812 attempting to turn left into the private drive way of
8420 North TH-69C in furtherance of Defendants’ business interest and failed to control speed.
Defendant, DANTE JOVON HARRISON was negligent in the operation of his motor vehicle,
and due to his negligence Defendant without warning or notice struck Plaintiff's motor vehicle.
As a result of Defendant, DANTE JOVON HARRISON’s, negligent acts and omissions,
Plaintiff sustained serious and disabling personal injuries that have required medical treatment.
Plaintiff seeks unliquidated damages within the jurisdictional limits of the Court.

VL

AGENCY AND RESPONDEAT SUPERIOR

 

Whenever in Plaintiffs Original Petition it is alleged that LIBERTY TRUCK &
TRAILER LEASING & SALES, LLC Defendants did any act or thing, it is meant that

LIBERTY TRUCK & TRAILER LEASING & SALES, LLC Defendants, or agents, officers,
 

Case 7:21-cv-00340 Document 1-3 Filed on 09/13/21 in TXSD Pagegetecafedity Filed
8/11/2021 11:09 AM

Hidalgo County District Clerks
C-3173-21-F Reviewed By: Alexis Bonilla

partners, servants, employees or representatives did such act or thing and it was done with full
authorization or ratification of LIBERTY TRUCK & TRAILER LEASING & SALES, LLC.
Defendants or done in the normal routine, course and scope of the agency or employment of
LIBERTY TRUCK & TRAILER LEASING & SALES, LLC Defendants to its agent, officers,
partners, servants, employees or representatives.

Whenever in Plaintiff's Original Petition it is alleged that MELTON TRUCK &
TRAILER SALES Defendant did any act or thing, it is meant that MELTON TRUCK &
TRAILER SALES Defendant, or agents, officers, partners, servants, employees or
representatives did such act or thing and it was done with full authorization or ratification of
MELTON TRUCK & TRAILER SALES Defendant or done in the normal routine, course and
scope of the agency or employment of MELTON TRUCK & TRAILER SALES Defendant to its
agent, officers, partners, servants, employees or representatives.

VIL.

CAUSES OF ACTION
Defendants committed acts and/or omissions, singularly or in combination with others,
which constitute negligence and proximately caused the collision made the basis of this action
and which resulted in the injuries of the Plaintiff.
A) Negligence of Defendant DANTE JOVON HARRISON
Defendant DANTE JOVON HARRISON breached the duty owed to the Plaintiff to
exercise reasonable care by committing the following act and/or omissions:

a. Driver inattention;
 

Case 7:21-cv-00340 Document 1-3 Filed on 09/13/21 in TXSD Pagecteefedily Fea
8/11/2021 11:09 AM
Hidaigo County District Clerks

C-3173-21-F Reviewed By: Alexis Bonilla
b. Failing to keep the vehicle under control;
C. Failing to take proper evasive action;
d. Failing to obtain or have the necessary knowledge, training and experience to

safely operate the vehicle;
e. Failing to timely apply the brakes;
f. Failing to operate the vehicle in a reasonable and prudent manner;

Failing to keep a proper lookout as a person using ordinary care would have done

ga

under the same or similar circumstances; and

h. All other acts and/or omissions that may be shown at the trial of this matter. .

Plaintiff alleges that the actions or inactions of Defendant DANTE JOVON HARRISON

constituted negligence and such negligence was a proximate cause of Plaintiff’s injuries

as will be set out below.
B) Negligence of Defendants LIBERTY TRUCK & TRAILER LEASING & SALES,
LLC.

LIBERTY TRUCK & TRAILER LEASING & SALES, LLC Defendants are also liable
for Plaintiff's damages under the doctrine of Respondeat Superior, as Defendant DANTE
JOVON HARRISON was on a mission for the commercial benefit of LIBERTY TRUCK &
TRAILER LEASING & SALES, LLC Defendants at the time of the collision, Defendant
DANTE JOVON HARRISAON was subject to the contro! of LIBERTY TRUCK & TRAILER
LEASING & SALES, LLC Defendants as to the details of the mission and was driving in the

course of scope of his employment with LIBERTY TRUCK & TRAILER LEASING & SALES,

LLC Defendants.
Case 7:21-cv-00340 Document 1-3 Filed on 09/13/21 in TXSD PateGréickily Fited
8/11/2021 11:09 AM
Hidalgo County District Clerks
C-3173-21-F Reviewed By: Alexis Bonilla

LIBERTY TRUCK & TRAILER LEASING & SALES, LLC Defendants breached the

duty owed to the Plaintiff to exercise reasonable care by committing the following acts and/or

omissions:
a. Negligently entrusting the 2020 Kenworth Tractor Trailer with the utility
trailer MFG to Defendant DANTE JOVON HARRISON;
b. Failing to supervise the conduct of its drivers;
c. Failing to train drivers regarding safe vehicle operation on the roadways;

d. Failing to evaluate the qualifications of Defendant DANTE JOVON

HARRISON;

e. Failing to oversee the operation of vehicle operated by Defendant DANTE
JOVON HARRISON;

f. Failing to ensure its vehicles are adequately and properly maintained.

g. Failing to train, supervise and implement safety policies for its drivers;
and

h. All other acts and/or omissions that may be shown at the trial of this
matter.

Plaintiff alleges that the actions or inactions of LIBERTY TRUCK & TRAILER LEASING &
SALES, LLC Defendants constituted negligence and such negligence was a proximate cause of

Plaintiff's injuries as will be set out below.
 

Case 7:21-cv-00340 Document1-3 Filed on 09/13/21 in TXSD Paggcttonicdily Filed
8/11/2021 11:09 AM
Hidalgo County District Clerks
C-3173-21-F Reviewed By: Alexis Bonilla

C) Negligence of Defendants MELTON TRUCK & TRAILER SALES
MELTON TRUCK & TRAILER SALES Defendants are also liable for Plaintiff's damages
under the doctrine of Respondeat Superior, as Defendant DANTE JOVON HARRISON was on
a mission for the commercial benefit of MELTON TRUCK & TRAILER SALES Defendants at
the time of the collision, Defendant DANTE JOVON HARRISAON was subject to the control of
MELTON TRUCK & TRAILER SALES Defendants as to the details of the mission and was
driving in the course of scope of his employment with MELTON TRUCK & TRAILER SALES
Defendants.

MELTON TRUCK & TRAILER SALES Defendants breached the duty owed to the
Plaintiff to exercise reasonable care by committing the following acts and/or omissions:

1. Negligently entrusting the 2020 Kenworth Tractor Trailer with the utility
trailer MFG to Defendant DANTE JOVON HARRISON;

j. Failing to supervise the conduct of its drivers;

k. Failing to train drivers regarding safe vehicle operation on the roadways;

L Failing to evaluate the qualifications of Defendant DANTE JOVON
HARRISON;

m. Failing to oversee the operation of vehicle operated by Defendant DANTE
JOVON HARRISON;

n. Failing to ensure its vehicles are adequately and properly maintained.

O. Failing to train, supervise and implement safety policies for its drivers,

and
 

Case 7:21-cv-00340 Document1-3 Filed on 09/13/21 in TXSD Pagec#onically Filed
. : 8/11/2021 11:09 AM
Hidalgo County District Clerks
C-3173-21-F Reviewed By: Alexis Bonilla

p. All other acts and/or omissions that may be shown at the trial of this
matter.
Plaintiff alleges that the actions or inactions of MELTON TRUCK & TRAILER SALES
Defendants constituted negligence and such negligence was a proximate cause of Plaintiff's
injuries as will be set out below.
Vill.
DAMAGES
As a direct and proximate and producing result of the occurrence made the basis of this
lawsuit and the conduct of Defendants, Plaintiff was caused to suffer personal bodily injuries.
Plaintiff has experienced physical pain and mental anguish and will, in all reasonably
probability, continue to do so in the future by reason of the nature and severity of his injuries.
As a direct and proximate result of the occurrence made the basis of this lawsuit, Plaintiff
has incurred and is seeking the following damages:
1. Reasonable expenses of necessary medical care incurred in the past;
2. Reasonable expenses of necessary medical care that, in reasonable probability,
Plaintiff will incur in the future;
3. Physical pain and mental anguish sustained in the past;
4, Physical pain and mental anguish that, in reasonable probability, Plaintiff will

sustain in the future;

5. Physical impairment sustained in the past;
6. Physical impairment that, in reasonable probability, Plaintiff will sustain in the
future;
 

Case 7:21-cv-00340 Document 1-3 Filed on 09/13/21 in TXSD Pagteétranically Fited
. 8/11/2024 11:09 AM
Hidalgo County District Clerks
C-3173-21-F Reviewed By: Alexis Bonilla

7. Physical disfigurement sustained in the past;

8. Physical disfigurement that, in reasonable probability, Plaintiff will sustain in the
future;

9. Loss of Consortium in the past, including damages to the family relationship, loss of
care, comfort, solace, companionship, protection, services, and/or physical relations;
and

10. Loss of Consortium in the future including damages to the family relationship, loss of
care, comfort, solace, companionship, protection, services, and/or physical relations.

IX,
RANGE OF DAMAGES

By order of the Texas Supreme Court effective January 1, 2021, in an effort to further
invade the province of the jury system, the Court has modified Texas Rule of Civil Procedure
47(c) and now requires Plaintiff to state the range of damages. Although some believe such an
act impermissibly invades the province of the jury, and that by doing so, suggests that jurors are
unable to carry out their constitutional obligation to decide this case based upon the facts and
arrive at ta full and fair measure of damages suffered by Plaintiff, Plaintiff is forced to comply
with this order. Ultimately, Plaintiff will ask a jury of his/her peers to assess a fair and
reasonable amount of money damages as compensation for the loss suffered. However, by
mandate of the Texas Supreme Court and in accordance with the Texas Rule of Civil Procedure,
Plaintiff seeks monetary relief over $1,000,000.00, including any penalties, court costs, expense,
prejudgment interest and attomey fees. However, Plaintiff reserves the right to either file a trial

amendment or an amended pleading on this issue should subsequent evidence show this figure to
9
 

Case 7:21-cv-00340 Document 1-3 Filed on 09/13/21 in TXSD PadgedthMtehy Fitea

8/11/2021 11:09 AM
Hidalgo County District Cierks
C-3173-21-F Reviewed By: Alexis Bonilla

be either too high or too low.

X.

NOTICE OF INTENT TO USE DOCUMENTS PRODUCED BY DEFENDANTS IN
RESPONSE TO PLAINTIFF’S WRITTEN DISCOVERY PURSUANT TO TEXAS
RULES OF CIVIL PROCEDURE, RULE 193.7

Plaintiff hereby serves notice that Plaintiff intends to use any and all documents produced
by Defendants in response to written discovery propounded to the Defendants. As such the

produced documents are self-authenticating pursuant to TRCP, Rule 193.7.
Xi.

PLAINTIFF’S REQUEST FOR NOTICE BY DEFENDANTS OF INTENT TO
SEEK ADMISSION OF CRIMINAL CONVICTIONS OF WITNESSESS PURSUANT TO
TEXAS ROLES OF EVIDENCE, RULE 609(f)

Plaintiff hereby requests, pursuant to Rule 609(f) of the Texas Rules of Evidence, that
Defendants provide advance written notice of intent to seek admission of criminal convictions, as
defined in TRE, Rule 609(a) against any witness designated by any party as a relevant fact
witness, testifying expert witness and/or consulting expert witness whose mental impressions or

opinions have been reviewed by a testifying expert witness.
XII.
REQUEST FOR JURY TRIAL

Under the authority of the United States Constitution, Texas Constitution, and the Texas

Rules of Civil Procedure, Plaintiff exercises his guaranteed right to, and hereby request, a trial by

10
 

Case 7:21-cv-00340 Document 1-3 Filed on 09/13/21 in TXSD PaqSeattoméaliy.Filea
. 8/11/2021 11:09 AM
Hidalgo County District Clerks
C-3173-21-F Reviewed By: Alexis Bonilia

Respectfully Submitted,

/s/Francisco J. Garza
FRANCISCO J. GARZA
State Bar No. 00793787
P.O. Box 1635

Weslaco, Texas 78599
Telephone: (956) 510-8533
Facsimile: (956) 686-7959
fearza@fj garzalaw.com

and

/s/Fidel Luis Pena, III

FIDEL L. PENA, II

Attorney at Law

Texas Bar No. 15736510

Email: fidelpenalaw@gmail.com
505 Angelita Dr., Ste. 15
Weslaco, Texas 78599

Tel. (956) 702-3939

Fax. (956) 686-7959

*E-Service: mgarza@f}garzalaw.com

ATTORNEYS FOR PLAINTIFF
DAVID FLORES

*E-service by this email address only

12
